This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 YOUR CREDIT, INC.,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,606

 5 KATHLEEN MACGREGOR,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 James Lawrence Sanchez, District Judge

 9 Barnett Law Firm
10 Jennifer Rodriguez Rodgers
11 Albuquerque, NM

12 for Appellee


13 Kathleen S. MacGregor
14 Albuquerque, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
 1   {1}   Appellant Kathleen MacGregor (Borrower) raises a number of issues relating

 2 to the central challenge that the district court erred in ruling that Appellee Your Credit,

 3 Inc. (Lender) is entitled to judgment in its favor based Borrower’s loan default. [RP

 4 46] Our notice proposed to reverse; Borrower filed a memorandum in support, and

 5 Lender filed no response.

 6   {2}   For the reasons detailed in our notice, we reverse the judgment against

 7 Borrower, and remand to the district court with instructions that Lender, as restitution,

 8 be required to reimburse Borrower all the money she paid Lender minus the principal

 9 plus a 15 percent default interest rate. See B & B Investment Group, 2014-NMSC-024,

10 ¶¶ 46-51, 329 P.3d 658 (requiring the defendants to refund all money collected by the

11 defendants on their signature loans in excess of 15 percent of the loan principal as

12 restitution for their unconscionable trade practices).

13   {3}   IT IS SO ORDERED.


14                                           __________________________________
15                                           MICHAEL E. VIGIL, Chief Judge

16 WE CONCUR:



17 _________________________________
18 TIMOTHY L. GARCIA, Judge


                                                2
1 _________________________________
2 J. MILES HANISEE, Judge




                                  3